             Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 1 of 9



Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
KIRKLAND & ELLIS LLP
333 South Hope Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice)
mary.mazzello@kirkland.com
Megan L. McKeown (pro hac vice)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Attorneys for Defendant Apple Inc.



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
SOCIAL TECHNOLOGIES LLC, a Georgia        )   CASE NO.: 3:18-cv-05945-VC
limited liability company,                )
                                          )   Hon. Vince Chhabria
              Plaintiff,                  )
                                          )   RESPONSE TO CHRISTOPHER
       vs.                                )   ANTHONY’S MOTION FOR LEAVE TO
                                          )   INTERVENE
APPLE INC., a California corporation,     )
                                          )   Date: April 25, 2019
              Defendant.                  )   Time: 10:00 a.m.
                                          )   Courtroom: 4, 450 Golden Gate Ave.
                                          )




RESPONSE TO MOTION FOR LEAVE TO INTERVENE                           CASE NO. 3:18-cv-05945-VC
             Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 2 of 9



        Apple Inc. (“Apple”) hereby submits this response to Christopher Anthony’s Motion for

Leave to Intervene, Dkt. No. 65.

I.      APPLE’S POSITION WITH RESPECT TO MR. ANTHONY’S MOTION
        On March 11, 2019, Christopher Anthony moved for leave to intervene in this action. Dkt.

No. 65. To intervene, Mr. Anthony must show that (1) he has a significant protectable interest

relating to the property or transaction that is the subject of the action, (2) the disposition of the action

may, as a practical matter, impair or impede his ability to protect its interest, (3) the application is

timely, and (4) the existing parties may not adequately represent his interest. Chamness v. Bowen,

722 F.3d 1110, 1121 (9th Cir. 2013). Mr. Anthony does not meet the first three factors of this

standard,1 but as detailed below, Apple proposes a compromise to promote judicial efficiency.

        A.      Mr. Anthony Cannot Show a Legally Protectable Interest
        On the first factor, Mr. Anthony cannot show that he has a significant, protectable interest in

the property at issue, namely, the trademark MEMOJI. As a preliminary matter, Mr. Anthony

named his app “Memoji-Emoji Yourself,” not “Memoji.” See Declaration of Diana Torres, dated

March 25, 2019 (“Torres Decl.”) Exs. A–D. In addition, in the Ninth Circuit, in order to have a

protectable interest in a common law trademark, the alleged trademark owner must show “that its

use of the mark[] was continuous and not interrupted.” See Dep’t of Parks & Rec. v. Bazaar del

Mundo Inc., 448 F.3d 1118, 1126 (9th Cir. 2006); see also Chance v. Pac-Tel Teletrac, 242 F.3d

1151, 1157 (9th Cir. 2001) (citing Avakoff v. S. Pac. Co., 765 F.2d 1097, 1098 (Fed. Cir. 1985)).

Mr. Anthony admits that his app was not available on the App Store from August 2016 through

November 2018, Anthony Compl. ¶¶ 8–9, a gap of more than two years during which he was not

offering a product under the MEMOJI mark. This gap shows that Mr. Anthony cannot demonstrate

the “continuous and not interrupted” use required to demonstrate the existence of common law

trademark rights. See e.g., Casual Corner Assocs., Inc. v. Casual Stores of Nev., Inc., 493 F.2d 709,

712 (9th Cir. 1974) (no continuous use where the defendant closed all of its stores and there was

“complete nonuse of the mark for [a] one-year period”). Moreover, Mr. Anthony’s app actually was


1
        Apple acknowledges that the existing parties do not represent Mr. Anthony’s interests.

                                       1
RESPONSE TO MOTION FOR LEAVE TO INTERVENE                                      CASE NO. 3:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 3 of 9



removed from the App Store in mid-2015 because he failed to pay his required developer fee and

renew his developer agreement, so the period during which he did not use the MEMOJI mark was

even longer than he admits. Consumers, therefore, could not download, or even see the app in the

App Store, for over three years.

       In an attempt to avoid the obvious consequences of his extensive period of nonuse, Mr.

Anthony asserts that he “continued reaching out to consumers on Facebook and Twitter to tell them

that his Memoji app was being updated.” Mot. at 3; Anthony Compl. ¶ 8. Mr. Anthony did not

actually “continue[] reaching out to consumers” as he claims. As shown through printouts of those

social media pages, Mr. Anthony mentioned his app six times on his Facebook page in September

and October of 2014, and twice on his Twitter pages (only one of which is dedicated to his Memoji -

Emoji Yourself app) in August and September of 2014. Torres Decl. Exs. A–C. Mr. Anthony never

used those platforms again to promote his app until November 2018, a gap of over four years. There

were no posts on the “Memoji-emoji yourself” Facebook page between October of 2014 and

December 2018 related to the promotion of Mr. Anthony’s app. Torres Decl. Ex. A. On Mr.

Anthony’s dedicated @memojiphoneapp Twitter page, there were no posts on the page at all

between August 19, 2014 and November 25, 2018. Torres Decl. Ex. B. Similarly, on the

@Iphoneappidea Twitter page, there was no mention of the “Memoji-emoji yourself” app after the

announcement of the app’s launch on September 3, 2014. Torres Decl. Ex. C. In other words, not

only did Mr. Anthony not use his claimed mark in commerce, he did not actively promote his app in

any way between September 2014 and November 2018, let alone in a way that one would expect if

he truly intended to continue to use the mark despite having no product to sell, and hence no sales,

for such an extended period of time.

       Mr. Anthony also implies that Apple did something improper by removing his app from the

App Store, thus attempting to deflect blame for his nonuse from himself to Apple. Apple did not.

Apple treated Mr. Anthony just like any other developer and took down his app only as part of its

routine procedures, having nothing to do with this dispute. Specifically, Apple first took down Mr.

Anthony’s app in July 2015, years before this conflict arose, because Mr. Anthony did not renew his

developer membership or pay the required annual fee. This is Apple’s usual practice when

                                       2
RESPONSE TO MOTION FOR LEAVE TO INTERVENE                                  CASE NO. 3:18-cv-05945-VC
             Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 4 of 9



developers do not renew their memberships. Torres Decl. Ex. E. In November 2018, long after

Apple’s use of the MEMOJI mark was public, Anthony finally renewed his membership and put his

app back on the App Store. Mr. Anthony’s app, which had not been updated in over four years, was

taken down the second time, in January 2019, as part of Apple’s App Store Improvements program.

Torres Decl. Ex. F. Before removing the app, Apple gave Mr. Anthony a 30-day notice, which

stated: “To keep your app on the App Store, submit an updated version for review and make sure it

follows the latest App Review Guidelines.” Mr. Anthony did not update his app, claiming in

communications with Apple that he could not obtain the necessary information to update the app

from his developer.

        Moreover, in addition to lacking continuous use, Mr. Anthony’s proposed Complaint for

trademark infringement and cancellation of trademark registrations, Dkt. No. 65-01, is facially

deficient because Mr. Anthony does not allege that his mark had any, let alone sufficient, market

penetration in any given market to enforce his trademark rights. Ninth Circuit law is clear, however,

that an alleged common law mark holder must have sufficient market penetration in a geographic

area to be able to enforce any rights in that region. See, e.g., Adray v. Adry-Mart, Inc., 76 F.3d 984,

989 (9th Cir. 1996) (mark holder not entitled to enforce rights in geographic region in which he

lacked market penetration); Gold Club-SF, LLC v. Platinum SJ Enter., No. 13-CV-03797-WHO,

2013 WL 5273070, at *6 (N.D. Cal. Sept. 18, 2013) (“A party asserting common law rights must not

only establish that it is the senior user, it must also show that it has ‘legally sufficient market

penetration’ in a certain geographic market to establish those trademark rights.”); Glow Indus., Inc.

v. Lopez, 252 F. Supp. 2d 962, 983 (C.D. Cal. 2002) (“the senior user of a mark is entitled to assert

trademark rights in all areas in which it has legally sufficient market penetration”). This too means

that Mr. Anthony does not have the type of legally protectable trademark rights to bring a claim.

        B.      Even if Mr. Anthony Had a Legally Protectable Interest, the Disposition of the
                Action Will not Impair or Impede His Ability to Protect that Interest
        Mr. Anthony also does not meet the second factor required to show that he is entitled to

intervene, i.e., that the disposition of the action may, as a practical matter, impair or impede his

ability to protect his interest. Mr. Anthony argues that if Apple or Social Tech’s “trademark


                                       3
RESPONSE TO MOTION FOR LEAVE TO INTERVENE                                      CASE NO. 3:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 5 of 9



registrations are upheld as valid” and Apple or Social Tech “are found by this Court to be entitled to

exclusive use of the Memoji mark,” then Mr. Anthony “could be prohibited from the rightful use of

the mark.” Mot. at 7 (emphasis added). In fact, this litigation will not impede or impair Mr.

Anthony’s supposed rights because it concerns only Apple’s trademark rights in MEMOJI vis-à-vis

those of Plaintiff Social Technologies LLC (“Social Tech”) in its MEMOJI design mark. A

determination that Apple has priority over Social Tech, or vice versa, does not impact whether Mr.

Anthony has priority over either or both parties. Moreover, while Mr. Anthony argues that he “may

be deemed to have acquiesced, or otherwise slept on [his] enforcement obligations” if he does not

intervene in this lawsuit, Mot. at 7 (emphasis added), he does not explain (because he cannot) why

he could not now bring his claims against Apple and Social Tech in a separate lawsuit. Thus, Mr.

Anthony’s alleged trademark rights would not be impaired if he did not intervene.

       C.      Mr. Anthony’s Motion to Intervene Is Not Timely
       In considering whether a motion to intervene as of right is timely, courts consider three

factors: (1) the stage of the proceeding at which an applicant seeks to intervene; (2) the prejudice to

other parties; and (3) the reason for and length of the delay. See Chavez v. PVH Corp., No. 13-CV-

01797 LHK, 2014 WL 6617142, at *3 (N.D. Cal. Nov. 20, 2014). In terms of the stage of the

proceeding and prejudice to the parties, discovery is already underway. See Dkt. No. 53. Indeed,

Social Tech and Apple have already served and responded to discovery requests, and discovery is set

to close in less than three months, on June 4, 2019. Id. The existing parties will be prejudiced if

resolution of their claims against one another is delayed. See Am. Int’l Specialty Lines Ins. Co. v.

United States, No. CV 09-01734 AHM RZX, 2009 WL 1872975, at *1 (C.D. Cal. June 22, 2009)

(noting prejudice to the existing parties resulting from intervention where discovery cut-off was less

than three months away). Moreover, as he admits, Mr. Anthony has known about this litigation

since at least January 9, 2019, when he sent Apple a cease and desist letter referencing this

litigation, Mot. at 8, and the schedule in this case is publicly available. Mr. Anthony could have

intervened at least two months ago, in January, but chose not to do so. Thus, under the

circumstances, Mr. Anthony’s motion is not timely. See e.g., Ashford v. City of Milwaukee, No. 13-



                                       4
RESPONSE TO MOTION FOR LEAVE TO INTERVENE                                    CASE NO. 3:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 6 of 9



C-0771, 2014 WL 11430844, at *1 (E.D. Wis. Aug. 15, 2014) (motion arguably not timely where it

was “not filed until after discovery . . . commenced”).

II.    APPLE’S PROPOSAL FOR MR. ANTHONY’S INTERVENTION
       Although Apple does not believe that Mr. Anthony’s claims belong in any Court given,

among other things, his lack of continuous use and hence his lack of trademark rights, Apple is

aware of the liberal standard for granting a motion to intervene and understands the need for

efficiency in litigation. See generally Fed. R. Civ. P. 24(a)–(b). Because Mr. Anthony, like Social

Tech, is asserting claims against Apple’s MEMOJI mark, consolidating the cases for discovery

would further judicial economy and improve efficiency. Therefore, as described in more detail

below, Apple does not object to intervention, provided that (1) the schedule remains materially the

same, including bifurcation, and (2) Mr. Anthony’s claims are addressed separately from Social

Tech’s for purposes of summary judgment and trial to avoid the confusion and prejudice to Apple

that would result from lumping Mr. Anthony’s claims with those of Social Tech.

       A.      The Schedule Should Not Change Materially if Mr. Anthony Intervenes
       Because Mr. Anthony has chosen to intervene, after months of delay, he should abide by the

current schedule. See Am. Int’l Specialty Lines Ins. Co., 2009 WL 1872975, at *1 (granting motion

to intervene where intervenor could “abide by the existing schedule”); Ashford, 2014 WL 11430844,

at *1 (granting motion to intervene where the proposed intervenors’ claims could be “integrated into

the existing discovery schedule”). Otherwise, Apple (and presumably Social Tech) will be

prejudiced because resolution of the current claims will be delayed. Moreover, given the

weaknesses in Mr. Anthony’s case, described above, and the fact that discovery concerning damages

has no bearing on liability, bifurcation is appropriate with respect to Mr. Anthony’s claims, just as it

was appropriate with respect to Social Tech’s.

       B.      Summary Judgment and Trial on Mr. Anthony’s and Social Tech’s Claims
               Should be Addressed Separately
       Separate summary judgment briefing and trials for Mr. Anthony’s and Social Tech’s claims

against Apple would prevent the inevitable confusion that will result from addressing all of the

parties’ claims in the same brief and same trial. Although Social Tech and Mr. Anthony both claim


                                       5
RESPONSE TO MOTION FOR LEAVE TO INTERVENE                                    CASE NO. 3:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 7 of 9



that Apple’s use of the MEMOJI mark infringes their alleged rights, there are important distinctions

in their claims that impact the legal analysis. For example, Social Tech is asserting rights based on a

registration, whereas Mr. Anthony is asserting common law rights. Apple also is defending itself

against Social Tech’s claim on the basis that Apple acquired prior rights from a third party, whereas

its primary defense with respect to Mr. Anthony is that Mr. Anthony has no rights at all due to his

lack of continuous use. It will be challenging to address these disparate issues in a single summary

judgment brief without running afoul of the page limit, and Apple should not be required to

compromise its defense of either party’s claims simply because two separate plaintiffs, alleging

different claims, would be bringing those claims in the same case. Indeed, Apple needed a full 25

pages to oppose Social Tech’s motion for a preliminary injunction. Although Apple endeavors to

brief any summary judgment motion as succinctly as possible, Apple expects that it will need more

than the allotted 25 pages to address adequately both parties’ claims.

       With respect to trial, courts routinely consolidate cases while keeping trials separate where a

single trial would confuse the jury or prejudice a party. See e.g., Spin Master Ltd. v. Your Store

Online Silverlit Toys Manufactory Ltd., No. CV 09-2121 CAS (JCX), 2010 WL 11549549, at *2

(C.D. Cal. May 28, 2010) (consolidating copyright, trademark, and patent infringement actions for

all purposes except trial where consolidation would confuse the jury and prejudice the plaintiff); see

also Fed. R. Civ. P. 42(b) (“For convenience, to avoid prejudice, or to expedite and economize, the

court may order a separate trial of one or more separate issues, claims, crossclaims, counterclaims,

or third-party claims.” (emphasis added)). Here, there is a significant risk of juror confusion and

prejudice if all claims are tried simultaneously because, for example, Social Tech’s and Mr.

Anthony’s alleged rights are based on different legal theories that could easily be confused. A juror

could erroneously apply the standard for maintaining a trademark registration, which does not

require continuous use, to Mr. Anthony’s common law claim, which does. Similarly, a juror could

also confuse the distinction between needing priority to defeat an infringement claim and needing

market penetration, which is required only to pursue such a claim. The timeline of events also is

complicated if three parties’ claims are litigated simultaneously. Jurors also may be more inclined to

fall into the trap of assuming Apple must have done something wrong if two plaintiffs are suing it.

                                       6
RESPONSE TO MOTION FOR LEAVE TO INTERVENE                                   CASE NO. 3:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 8 of 9



Having separate trials will reduce confusion and the risk of a legally erroneous judgment.



Dated: March 25, 2019                               Respectfully submitted,

                                                    KIRKLAND & ELLIS LLP


                                                    /s/ Dale M. Cendali
                                                    Dale M. Cendali (S.B.N. 1969070)

                                                    Attorney for Defendant Apple Inc.




                                       7
RESPONSE TO MOTION FOR LEAVE TO INTERVENE                                  CASE NO. 3:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 67 Filed 03/25/19 Page 9 of 9



                                 CERTIFICATE OF SERVICE

       On March 25, 2019, I electronically filed the foregoing with the Clerk of the Court by using

CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.


                                                    /s/ Dale M. Cendali
                                                    Dale M. Cendali




CERTIFICATE OF SERVICE                                                    CASE NO. 3:18-cv-05945-VC
